Opinion issued May 12, 2015




                                        In The

                                 Court of Appeals
                                       For The

                            First District of Texas
                               ————————————
                                NO. 01-15-00322-CV
                              ———————————
    IN RE ERNESTO CARRILLO AND TEXAS LPG STORAGE COMPANY,
                            Relators



              Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

        Relators, Ernesto Carrillo and Texas LPG Storage Company, have filed a

petition for writ of mandamus challenging the trial court’s denial of their plea to

the jurisdiction.1 We deny the petition. Relators’ motion for a temporary stay of

the underlying proceedings is dismissed as moot.

1
     The underlying case is In the Matter of the Marriage of Evangelina Lopez Guzman
     and Miguel Zaragoza Fuentes, et al., cause number 2014-30215, pending in the 245th
     District Court of Harris County, the Honorable Roy L. Moore presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2